UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 23, 2013 ALEXANDER’S, INC. (Exact Name of Registrant as Specified in Charter) Delaware No. 001-06064 No. 51-0100517 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 210 Route 4 East Paramus, New Jersey 07652 (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 587-8541 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General
